Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
--  OPERATING METHOD OF MEMORY SYSTEM THAT CHECKS STORED DATA THAT IS REUSED AND GENERATING A FLAG/BIT SIGNAL -- 
	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current (Levandoski, US 10,599,485) and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…a host processor; a processor suitable for processing a task instructed by the host processor; a memory, shared by the host processor and the processor, that is suitable for storing data processed by the host processor and the processor, respectively; and a memory controller suitable for checking whether a stored data in the memory is that is reused, as a first data for the host processor, and the stored data that is not reused, as a second data for the processor storing data processed by a host processor and a processor, respectively, in a memory shared by the host processor and the processor; storing an input address, corresponding to a stored data in the memory, as a first address; Page 3 of 9Appl. No. 16/718,558Attorney Docket No.: SH19019SS comparing compared to the first address as a second address and allocating a valid bit and a dirty bit to the second address in response to the flag signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
February 12, 2022